JOURNAL ENTRY AND OPINION
On May 5, 2000, the relator, Marvin Leek, commenced this mandamus action against the respondent, Judge Nancy McDonnell, to compel the judge to issue findings of fact and conclusions of law for a postconviction relief petition which Mr. Leek filed in March 1999, in the underlying case, State ofOhio v. Marvin Leek, Cuyahoga County Common Pleas Court Case No. CR-352977. On August 8, 2000, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a signed and file-stamped journal entry containing the requisite findings of fact and conclusions of law for Mr. Leek's petition. This attachment establishes that the judge has fulfilled her duty to issue the findings of fact and conclusions of law and that Mr. Leek has reviewed the relief he has requested, a resolution of his postconviction petition. Mr. Leek never filed a response to the dispositive motion.
Accordingly, this mandamus action is moot, the motion for summary judgment is granted, and this writ action is dismissed.  Respondent to pay costs.
TERRENCE O'DONNELL, J., CONCURS.